Case 1:20-cv-09108-GBD Document 12 Filed 02/24/21 Page 1 of 2

 

  

Sheehan & Associates, P.C. 60 Cuttermill Road, Suite 409, Great Neck NY 11021-3104
spencer@spencersheehan.com — “ Ra ropenbel. (516) 268-7080 fax (516) 234-7800
i Pe teh one ¥ Mernemccarore:,
1 DOCUME:
jp} OUCUMER TT february 19, 2021

District Judge George B. D gid fs LTR OM EE

United States District Court | i ij
e FEED Li

. Fae tty Fy LEQ y it

 

Southern District of New Y (Das Poy — | |

500 Pearl St (ee: . i!

New York, NY 10007 (ene rear rane
Re: 1:20-cv-09108-GBD

Prater v. Arizona Beverages USA LLC

 

 

Dear District Judge Daniels:

This office represents the Plaintiff. In accordance with your Honor’s Individual Practices,
Rule I(C), Plaintiff, jointly and with consent of Defendant, requests an adjournment of the initial
conference and submission of the accompanying case management plan and scheduling order.
ECF No. 5, November 4, 2020.

The original initial conference date is Thursday, March 4, 2021 at 9:30 AM and the case
management plan and scheduling order are to be submitted by Thursday, February 25, 2021. ECF
No. 5. The proposed new date for the initial conference is Monday, April 5, 2021, with the case
management plan and scheduling order submitted no later than Monday, March 29, 2021.

Defendant recently executed and returned a waiver of service on Wednesday, January 20,
2021. Defendant’s answer or response to the complaint is due on Monday, March 22, 2021. ECF
No. 6. The reason for this request is because the parties are discussing how to proceed in advance
of Defendant’s deadline to respond or answer the complaint.

Defendant consents to this request. There have been no previous requests for adjournments
of the conference date and submission of the accompanying discovery plan worksheet. No prior
request was granted or denied. The requested adjournment does not affect any other scheduled
dates. The request is submitted at least 48 hours prior to the date by which the parties are required
to submit the case management plan and scheduling order. Thank you.

Respectfully submitted,
SO ORDERED

/s/Spencer Sheehan
Spencer Sheehan

 

The initial conference is adjourned to
April “8, 2021 at 9:30 a.m.

B Darel FEB 24 2021

et hl ha

 

 

 
Case 1:20-cv-09108-GBD Document 12 Filed 02/24/21 Page 2 of 2

Certificate of Service

I certify that on February 19, 2021, I served and/or transmitted the foregoing by the method below
to the persons or entities indicated, at their last known address of record (blank where not
applicable).

CM/ECF First-Class Email Fax
Mail
Defendant’s Counsel C C C
Plaintiff's Counsel L] C OJ
Courtesy Copy to Court L] C C] C

/s/ Spencer Sheehan

 
